DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 07/02/19; 05/18/21; and 11/02/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the new examiner.

Claim Status
4.  The amendments, to the claims and specification, filed 11/02/21, have been entered. 

5.  Claims 1-8, 31-32, 38, 40-44, 50-52, 56, and 70-81 are pending. Claims 9-30, 33-37, 39, 45-49, 53-55, and 57-69 are cancelled. Claims 77-81 are newly added. Claims 1, 3, 4, 31, 41-44, 50-52, 70-71, and 75-76 are amended.

6.  Applicant’s election (05/17/21), without traverse, of Group I, drawn to methods and products encompassing the shared technical feature of a polypeptide comprising two or more isolated conformational tip domains of a DNABII polypeptide, is acknowledged. claims 8, 40-41, 50-51, 73-76, and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (e.g. polynucleotides, antibodies, antiserum, and corresponding methods of making and/or using polynucleotides, antibodies, and/or antiserum), there being no allowable generic or linking claim. 

7. Therefore, claims 1-7, 31-32, 38, 42-44, 52, 56, 70-72, 77-78, and 80-81, drawn to the polypeptides comprising two or more isolated conformational tip domains of a DNABII polypeptide and the first method(s) of making and/or using are under examination.

Withdrawal of Objections/Rejections
8.  The following are withdrawn from the Office Action, filed 08/02/21:
All objections to the specification are withdrawn in light of Applicant’s submission of a substitute specification.

All rejections of claims 1-8, 31, 32, 38, 40-44, 49, 50, 52, 56, and 69-76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendments thereto or are moot in light of Applicant’s cancellation thereof; however, see new 112(b) rejection below.

The rejection of claims 1, 3, 4, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Goshima et al. (Gene, 118:97-102, 1992), found on page 9 at paragraph 19, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 3, 4, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (Biochimie, 76:941-950, 1994), found on page 10 at paragraph 20, is withdrawn in light of Applicant’s amendments thereto.

New Claim Objections
9.  Claims 38, 42, and 44 are objected to because of the following informalities:  claim(s) recite non-elected inventions (i.e. embodiments drawn to the use of polynucleotides, antibodies, and/or antiserum). Appropriate correction is required.  

10. Claims 43, 44, and 52 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 42. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim; see MPEP § 608.01(m). In each case, the positively recited step is the same (i.e. administer the polypeptide of claim 1) with only the preambles varying; however, as written, each preamble does not appear to limit the scope of the claim; see MPEP 2111.02 and thus the claims are substantial duplicates.

New Rejection: Claim Rejections - 35 USC § 112
11.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.  Claims 1-7, 31-32, 38, 42-44, 52, and 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 1 is indefinite because it is unclear what the claimed peptide motif requires for its structure since a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired; See MPEP § 2173.05(c).  In the instant case, claim 1 first recites the broad recitation “...“X1” is any amino acid...”, and then the claim also recites “...“X1” ... is selected from the amino acids of the group Q, R, K, S or T” which is a narrower statement of the same range/limitation. In addition, claim 1 explicitly requires the NPX1T motif to be “...aligned to amino acid 5 to amino acid 8 of SEQ ID NO: 13...” which requires the motif to be NPKT (see SEQ ID NO: 13; X1 is K) and not NPX1T in general or wherein the X1 may be anything but a K residue (i.e. the most narrow recitation of the same limitation). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, clarification is required to remove the ambiguity of scope and ascertain what is structurally required for each of the two or more isolated conformational tip domains within the claimed polypeptide.
	Claim 38 is indefinite because the positively recited step “...contacting a biofilm with an effective amount of ...” requires a biofilm per se, but in at least one embodiment (e.g. “a surface susceptible to”) there is no biofilm. Therefore, the body of the claim does not meet the goal of the preamble for this embodiment and ambiguity is thereby introduced because it is unclear what Applicant intended to encompass for this 
	Other dependent claims do not clarify the issues identified above. 

New Rejection: Improper Markush Grouping Rejection
13.  Claims 70 and 71 are rejected on the basis that each contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use (emphasis added). A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature; See MPEP § 706.03(y).
Therefore, it is the Office’s position that the Markush grouping(s) of SEQ ID NO: single and/or substantial structural similarity. For example, SEQ IDs 50 to 77 are not substantially similar:

    PNG
    media_image1.png
    497
    535
    media_image1.png
    Greyscale

See SEQ ID NO: 50 (100% match above) compared to SEQ ID NO: 76 (below):
    PNG
    media_image2.png
    152
    608
    media_image2.png
    Greyscale

Similarly, instant SEQ ID NO: 13 and SEQ ID NO: 136 are only 48.5% similar, as evidenced by the following sequence-to-sequence alignment data:

    PNG
    media_image3.png
    83
    612
    media_image3.png
    Greyscale

a substantial structural feature because it is the Office’s position that one or more variable four amino acid long motifs (i.e. not a single structure), within larger sequences ranging from 20 to 140 amino acids long, does not constitute either “...a large portion of their structure...” or a “...structurally distinctive portion ...” of their structure; see MPEP 1850(III, B).  
	Accordingly, the Markush groupings in these claims are improper.


Claim Rejections - 35 USC § 102
14.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.  Claims 1-7, 31-32, 38, 42-44, 52, 70, 77-78, and 80-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al., 2015 (US, 8,999,291).
Goodman teaches isolated and recombinant polypeptides comprising SEQ ID NO: 339 and 340 wherein SEQ ID NO: 339 comprises NPQT and SEQ ID NO: 340 

SEQ ID NO: 13:

    PNG
    media_image4.png
    156
    737
    media_image4.png
    Greyscale


SEQ ID NO: 17:

    PNG
    media_image5.png
    101
    732
    media_image5.png
    Greyscale



	Accordingly, Goodman anticipates the invention as claimed.



New Rejection: Double Patenting
17. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

19. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20. Claims 42-44 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 8,999,291. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same positively 
For example, instant claims are drawn to methods for disrupting a biofilm comprising administering a polypeptide comprising two domains having the NPXT motif.
Similarly, patented claims are drawn to methods for breaking down (i.e. disrupting) a biofilm comprising administering polypeptides defined to have the same NPXT motif (see alignments above, and patented claim 1, part (d)).
Therefore the patented claims are a species of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.

Allowable Subject Matter
21.  Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

22.  Claim 56 is allowed.
Conclusion
23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 6, 2021